DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10AUG2022 has been entered. Claims 35, 37 – 39, 41, 43 – 49, 51 – 53, and 56 - 64 are currently pending in this application.
Applicant's arguments filed 10AUG2022 have been fully considered but they are not persuasive. As to the applicant's arguments:

Argument 1: Rejections Under 35 U.S.C. 112(a): “Claims 35 and 49 have been amended … In view of the amendments, Applicant respectfully requests that the rejections … 35 U.S.C. 112(a), first paragraph be withdrawn.”
Response 1: based on the amendments, the rejection is withdrawn.

Argument 2: C. Independent Claims 35 and 49 are Patentable: “GU does not teach or suggest determining an error in the request sent from the user equipment to a base station, where the user equipment is operating in an idle state or an inactive state. Further, GU does not teach or suggest that the error in the request sent from the user equipment is determined when a broadcast flag is absent in a cycle of the N successive cycles. Therefore, GU fails to disclose, teach or suggest at least “determining, based on the checking of the information received in the subsequent transmissions, whether an error has occurred in the first request for the second portion of the system information, wherein the user equipment is operating in an idle state or an inactive state, and wherein the error occurring in the first request for the second portion of the system information is determined when a broadcast flag is absent in the checked information,” as recited in independent Claim 35.
Response 2: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 35 and 49 have changed. Applicant’s arguments with respect to Independent Claims 35 and 49 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35, 37 – 39, 43, 49, 51 - 53, and 56 rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2018/0270866 to LOEHR et al. (hereinafter “LOEHR”).

Regarding Claim 35 (Currently Amended), LOEHR discloses a method of requesting system information in a user equipment for a wireless network, the method comprising: 
receiving, from a base station of the wireless network, a first portion of system information, the first portion comprising an indication of a second portion of system information which is available upon request (the minimum SI may indicate whether a specific SIB is periodically broadcasted or provided on-demand. To obtain the one or more SIBs which are not periodically broadcasted and are provided on-demand, a UE may initiate an on-demand SI acquisition procedure (e.g., SI request). [¶ 0003]); 
transmitting, to the base station, a first request requesting that the second portion of the system information be transmitted to the user equipment (To obtain the one or more SIBs which are not periodically broadcasted and are provided on-demand, a UE may initiate an on-demand SI acquisition procedure (e.g., SI request). [¶ 0003]); 
checking information received in subsequent transmissions of the first portion of the system information from the base station; determining, based on the checking of the information received in the subsequent transmissions, whether an error has occurred in the first request for the second portion of the system information (the apparatus includes a processor that monitors, during a predetermined time period, for a feedback response indicating that the request for the system information was received.[¶ 0005] … because more than one UE may send an identical reserved PRACH preambles for SI request, a collision of message 3 may occur (e.g., multiple UEs are sending SI-request MAC CE (with different content) on UL resources allocated in RACH message 3). Accordingly, in certain embodiments, collision/contention resolution may be used to enable the UE 402 to know whether the transmitted SI request was received by gNB 404. In one embodiment, the gNB 404 may send in RACH message 4 (e.g., the feedback response 414) the SI-request bitmap MAC CE which it received in message 3. This will enable the UE 402 to identify whether its SI-request was correctly received by the gNB 404. In various embodiments, the gNB 404 could include the requested SIB(s)/SI(s) in the RACH message 4 as part of the feedback response 414 (e.g., RRC message). In some embodiments, upon reception of RACH message 4, the UE 402 may check, by decoding the MAC CE, whether the requested SIB(s)/SI(s) are included (e.g., checking whether the received MAC CE matches the SI-request MAC CE sent in message 3). In embodiments in which the MAC CE matches the SI-request MAC CE, the SIB(s)/SI(s) may be delivered to the RRC. In embodiments in which the MAC CE does not match the request, the UE 402 may trigger the SI acquisitions procedure again (e.g., sending PRACH preamble for SI-request, retransmitting the message 3, etc.). Moreover, the UE 402 may, upon transmission of message 3, monitor (e.g., during a certain time window, during a predetermined period of time) for a RACH message 4. In situations in which no RACH message 4 is received during the predetermined period of time the UE 402 may trigger the SI acquisition procedure again (e.g., sending PRACH preamble for SI-request, retransmitting the message 3, etc.). [¶ 0057]), 
wherein the user equipment is operating in an idle state or an inactive state (the RACH procedure may be used for the sole purpose of requesting on-demand SI. However, in some embodiments, the UE 402 may establish an RRC connection and at the same request on-demand SI, or the UE 402 in an inactive state may transmit UL data and at the same time trigger an on-demand SI acquisition procedure. [¶ 0063]. The Examiner notes that there is no claim or requirement as to when – or over what period of time – the user equipment operates in an idle state or an inactive state.), and 
wherein the error occurring in the first request for the second portion of the system information is determined when a broadcast flag is absent in the checked information; determining that the requested second portion of the system information has not been received successfully by the user equipment based on the determined error (In some embodiments, because more than one UE may send an identical reserved PRACH preambles for SI request, a collision of message 3 may occur (e.g., multiple UEs are sending SI-request MAC CE (with different content) on UL resources allocated in RACH message 3). Accordingly, in certain embodiments, collision/contention resolution may be used to enable the UE 402 to know whether the transmitted SI request was received by gNB 404. In one embodiment, the gNB 404 may send in RACH message 4 (e.g., the feedback response 414) the SI-request bitmap MAC CE which it received in message 3. This will enable the UE 402 to identify whether its SI-request was correctly received by the gNB 404. [¶ 0057] … In embodiments in which a common RNTI is used, the RACH message 4 (e.g., SI feedback message) may not only be addressed to a single UE but may be addressed to multiple UEs which sent a SI request. As such, each UE which sent a SI request may check based on the common RNTI, whether its request was received by gNB 404. In embodiments in which a common RNTI is used for RACH message 4, the SI feedback message conveyed within RACH message 4 may contain a bitmap which denotes the SIB(s) for which gNB 404 has received a request (e.g., multiple requests from different UEs). As such, each UE which sent a SI request may check, based on the received bitmap, whether its request was received by the gNB 404. [¶ 0062]); and
transmitting, to the base station, a second request for the second portion of the system information (the apparatus includes a processor that monitors, during a predetermined time period, for a feedback response indicating that the request for the system information was received. [¶ 0005] … In certain embodiments, in response to not receiving the feedback response: the transmitter retransmits information indicating the request for the system information; and the processor monitors, during the predetermined time period, for the feedback response indicating that the request for the system information was received. In various embodiments, the transmitter retransmits the information using increased power. In some embodiments, the transmitter repeats retransmitting information indicating the request for the system information up to a predetermined number of times. [¶ 0006] … In embodiments in which the MAC CE does not match the request, the UE 402 may trigger the SI acquisitions procedure again (e.g., sending PRACH preamble for SI-request, retransmitting the message 3, etc.). Moreover, the UE 402 may, upon transmission of message 3, monitor (e.g., during a certain time window, during a predetermined period of time) for a RACH message 4. In situations in which no RACH message 4 is received during the predetermined period of time the UE 402 may trigger the SI acquisition procedure again (e.g., sending PRACH preamble for SI-request, retransmitting the message 3, etc.). [¶ 0057]. The Examiner notes that there is no claim or requirement as to why a second request is transmitted.)

Regarding Claim 37 (Currently Amended), LOEHR discloses the method of claim 35.
LOEHR further discloses wherein the first portion of the system information further comprises an indication of resources on which the second portion of the system information is transmitted (the minimum SI may indicate whether a specific SIB is periodically broadcasted or provided on-demand. … The scheduling information for other SI may be provided by the minimum SI (e.g., an SIB type, validity information, periodicity, SI-window information, etc.).  [¶ 0003] … the UE 502 may monitor during a signaled SI window for the requested SI (e.g., as indicated in the scheduling information broadcast in the minimum SI). [¶ 0067])

Regarding Claim 38 (Currently Amended), LOEHR discloses the method of claim 37.
LOEHR further discloses wherein the indication of the resources comprises an indication of a transmission window in which the second portion of the system information is transmitted (the minimum SI may indicate whether a specific SIB is periodically broadcasted or provided on-demand. … The scheduling information for other SI may be provided by the minimum SI (e.g., an SIB type, validity information, periodicity, SI-window information, etc.).  [¶ 0003] … the UE 502 may monitor during a signaled SI window for the requested SI (e.g., as indicated in the scheduling information broadcast in the minimum SI). [¶ 0067])

Regarding Claim 39 (Previously Presented), LOEHR discloses the method of claim 35.
LOEHR further discloses wherein the first portion of the system information is broadcast periodically by the base station (the gNB 404 may transmit a periodic broadcast 406 to the UE 402. The periodic broadcast 406 may include minimum SI used by the UE 402 for communication. [¶ 0055])

Regarding Claim 43 (Currently Amended), LOEHR discloses the method of claim 35.
LOEHR further discloses further comprising, 
responsive to the determination that the requested second portion of the system information has not been received successfully by the user equipment, transmitting, to the base station, a third request for the second portion of the system information (the apparatus includes a processor that monitors, during a predetermined time period, for a feedback response indicating that the request for the system information was received. [¶ 0005] … In certain embodiments, in response to not receiving the feedback response: the transmitter retransmits information indicating the request for the system information; and the processor monitors, during the predetermined time period, for the feedback response indicating that the request for the system information was received. In various embodiments, the transmitter retransmits the information using increased power. In some embodiments, the transmitter repeats retransmitting information indicating the request for the system information up to a predetermined number of times. [¶ 0006] … In embodiments in which the MAC CE does not match the request, the UE 402 may trigger the SI acquisitions procedure again (e.g., sending PRACH preamble for SI-request, retransmitting the message 3, etc.). Moreover, the UE 402 may, upon transmission of message 3, monitor (e.g., during a certain time window, during a predetermined period of time) for a RACH message 4. In situations in which no RACH message 4 is received during the predetermined period of time the UE 402 may trigger the SI acquisition procedure again (e.g., sending PRACH preamble for SI-request, retransmitting the message 3, etc.). [¶ 0057] … Upon transmission of the PRACH preamble 508 (e.g., the SI request preamble), the UE 502 may monitor for a feedback message (e.g., the feedback response 510) sent from the gNB 504. The UE 502 may monitor for the feedback message during a defined time period (e.g., time window). Upon reception of the feedback message the UE 502 may monitor during a signaled SI window for the requested SI (e.g., as indicated in the scheduling information broadcast in the minimum SI). [¶ 0067] … In the absence of the feedback message, the UE 502 may assume that the PRACH transmission was not detected by the gNB 504 and may, in certain embodiments, retransmit the PRACH preamble 508 (e.g., SI request). In some embodiments, retransmission of the PRACH preamble 508 may be with an increased transmission power. In various embodiments, a counter is used and is initially set to zero and increased for each PRACH preamble 508 transmission. In certain embodiments, there may be a maximum number of PRACH preamble 508 transmission attempts defined. [¶ 0068]. The Examiner notes that LOEHR does not disclose a limitation as to an exact number of requests can be made.)

Regarding Claim 49, the features of Claim 49 are essentially the same as Claim 35 with LOEHR further disclosing a user equipment for requesting system information, the user equipment comprising: processing circuitry and a machine-readable medium storing instructions that, when executed by the processing circuitry, cause the user equipment to … (the remote units 102 may be referred to as subscriber units, mobiles, mobile stations, users, terminals, mobile terminals, fixed terminals, subscriber stations, UE, user terminals, a device, or by other terminology used in the art. [¶ 0039] … the remote unit 102 may include a processor 202, a memory 204, an input device 206, a display 208, a transmitter 210, and a receiver 212. … [¶ 0045] … the processor 202 may be a microcontroller, a microprocessor, a central processing unit (“CPU”), a graphics processing unit (“GPU”), an auxiliary processing unit, a field programmable gate array (“FPGA”), or similar programmable controller. … the processor 202 executes instructions stored in the memory 204 to perform the methods and routines described herein. [¶ 0046]) performing the Method of Claim 35 above. Therefore, Claim 49 is rejected on the same grounds and motivation as Claim 35.

Regarding Claim 51 (Currently Amended), the features of Claim 51 are essentially the same as Claim 37 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 51 is rejected on the same grounds and motivation as Claim 37.

Regarding Claim 52 (Currently Amended), the features of Claim 52 are essentially the same as Claim 38 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 52 is rejected on the same grounds and motivation as Claim 38.

Regarding Claim 53 (Previously Presented), the features of Claim 53 are essentially the same as Claim 39 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 53 is rejected on the same grounds and motivation as Claim 39.

Regarding Claim 56 (Previously Presented), the features of Claim 56 are essentially the same as Claim 43 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 56 is rejected on the same grounds and motivation as Claim 43.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 41 rejected under 35 U.S.C. 103 as being unpatentable over LOEHR in view of U.S. Patent Publication 2019/0053131 to SUZUKI et al. (hereinafter “SUZUKI”).

Regarding Claim 41 (Currently Amended), LOEHR discloses the method of claim 35.
While LOEHR discloses duration of a first timer (Moreover, the UE 402 may, upon transmission of message 3, monitor (e.g., during a certain time window, during a predetermined period of time) for a RACH message 4. [¶ 0057]), LOEHR does not explicitly disclose, or is not relied on to disclose: 
However, in the same field of endeavor, SUZUKI teaches:
wherein duration of a first timer is provided in the first portion of the system information (The terminal apparatus 1 may start a timer based on the initial transmission of the system information request. … The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C. … Process A: A cell selection procedure is started … Process B: Transmission failure of a system information request, reception failure of on-demand SI, update failure of on-demand SI, establishment failure of an RRC connection, and/or Radio Link Failure (RLF) are notified to higher layers of the terminal apparatus 1 …Process C: Transmission failure of a system information request, reception failure of on-demand SI, and/or update failure of on-demand SI are reported to a cell (base station apparatus 3).  [¶¶ 0133 - 0137] … Information associated with a configuration of the above-described prescribed value (maximum value), and information associated with a configuration of the above-described timer may be included in non-demand SI.  The information associated with the configuration of the above-described prescribed value (maximum value) may indicate the above-described prescribed value (maximum value).  The information associated with the configuration of the above-described timer may indicate a length of the above-described timer. [¶ 0139])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEHR with that of SUZUKI for advantage where system information is effectively transmitted. (SUZUKI: ¶ 0018)

Claims 44 and 57 rejected under 35 U.S.C. 103 as being unpatentable over LOEHR in view of U.S. Patent Publication 2015/0373609 to KIM et al. (hereinafter “KIM”).

Regarding Claim 44 (Previously Presented), LOEHR discloses the method of claim 43.
While LOEHR discloses a total number of requests has reached or exceeded a maximum number (there may be a maximum number of PRACH preamble 508 transmission attempts defined. … if the maximum number of PRACH preamble 508 transmission attempts is reached the UE 502 may indicate to a higher layer a random access problem (e.g., radio link failure procedure might be started such as for an inactive mode). [¶ 0068]), LOEHR does not disclose, or is not relied on to disclose
responsive to a determination that a total number of requests has reached or exceeded a maximum number; determining that a cell associated with the base station is 
barred, 
has limited service, or 
has one or more unavailable services.

However, in the same field of endeavor, KIM teaches further comprising,
responsive to a determination that a total number of requests has reached or exceeded a maximum number; determining that a cell associated with the base station is 
barred, 
has limited service, or 
has one or more unavailable services.

(UE continues to monitor the radio link status to see if the link is still available for its service.  When UE experiences some serious problem in either downlink (DL) or uplink (UL), UE declares radio link failure (RLF).  For example, if UE detects physical layer problems for some time (downlink failure) or if UE is indicated a random access problem from MAC (downlink or uplink failure), or if UE is indicated that maximum retransmission is reached (uplink failure), then the UE declares radio link failure, that is, the communication link of the cell over the carrier is assumed to be no more available. [¶ 0067])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEHR with that of KIM for advantage that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system. (KIM: ¶ 0022)

Regarding Claim 57 (Previously Presented), the features of Claim 57 are essentially the same as Claim 44 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 57 is rejected on the same grounds and motivation as Claim 44.

Claims 45 - 48 and 58 - 60 rejected under 35 U.S.C. 103 as being unpatentable over LOEHR and KIM in view of SUZUKI.

Regarding Claim 45 (Currently Amended), the combination of LOEHR and KIM teaches the method of claim 44.
While the combination of LOEHR and KIM does not explicitly teach, or is not relied on to teach, in the same field of endeavor, SUZUKI teaches wherein the first portion of the system information comprises an indication of the maximum number (The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C.  [¶ 0134] … Information associated with a configuration of the above-described prescribed value (maximum value), and information associated with a configuration of the above-described timer may be included in non-demand SI. [¶ 0139])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEHR and KIM with that of SUZUKI for advantage where system information is effectively transmitted. (SUZUKI: ¶ 0018)

Regarding Claim 46 (Previously Presented), LOEHR discloses the method of claim 35.
LOEHR further discloses wherein the first request comprises a random access preamble message (the information indicating the request for the system information includes a physical random access channel preamble. [¶ 0007] … to allow the gNB 404 to allocate sufficient uplink resources for transmission of the SI-request bitmap MAC CE in message 3, one or more PRACH preambles may be used to indicate that the purpose of the RACH procedure is for on-demand SI acquisition. [¶ 0057] … the RACH procedure may be used for the sole purpose of requesting on-demand SI. [¶ 0063])

Regarding Claim 47 (Previously Presented), LOEHR discloses the method of claim 35.
LOEHR further discloses wherein the first request is transmitted as part of a radio resource control connection message (the UE 402 may include an RRC message within the message 3 to convey SI request information. In such an embodiment, the RRC message may contain the SI(s)/SIB(s) that the UE 402 wants to acquire. [¶ 0056] … the RACH procedure may be used for the sole purpose of requesting on-demand SI. However, in some embodiments, the UE 402 may establish an RRC connection and at the same request on-demand SI, or the UE 402 in an inactive state may transmit UL data and at the same time trigger an on-demand SI acquisition procedure. [¶ 0063])

Regarding Claim 48 (Previously Presented), LOEHR discloses the method of claim 47
LOEHR further discloses further comprising: 
responsive to receiving an acknowledgment message to the radio resource control connection message, determining that the radio resource control connection message has been received by the base station (the UE 402 may include an RRC message within the message 3 to convey SI request information. In such an embodiment, the RRC message may contain the SI(s)/SIB(s) that the UE 402 wants to acquire. [¶ 0056] … the gNB 404 could include the requested SIB(s)/SI(s) in the RACH message 4 as part of the feedback response 414 (e.g., RRC message). [¶ 0057]. The Examiner note is would be obvious that by explicitly responding to the connection request, the base station received the request.)

Regarding Claim 58 (Currently Amended), the features of Claim 58 are essentially the same as Claim 45 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 58 is rejected on the same grounds and motivation as Claim 45.

Regarding Claim 59 (Previously Presented), the features of Claim 59 are essentially the same as Claim 47 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 59 is rejected on the same grounds and motivation as Claim 47.

Regarding Claim 60 (Previously Presented), the features of Claim 60 are essentially the same as Claim 48 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 60 is rejected on the same grounds and motivation as Claim 48.

Claims 61 and 62 rejected under 35 U.S.C. 103 as being unpatentable over LOEHR in view of U.S. Patent Publication 2018/0035468 to ISHII.

Regarding Claim 61 (Currently Amended), LOEHR discloses the method of claim 35.
While LOEHR does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ISHII teaches wherein the indication of the second portion of the system information comprises a list of system information blocks or system information messages belonging to the second portion of the system information (FIG. 7 shows an example format of the Essential System Information message, wherein the nonEssentialSIBInfo information element each sibId is paired with valueTag, the value tag of the corresponding non-essential SIB.  Thus, in an example implementation, the node-available system information message NASIM 59 may be an Essential System Information message as shown in FIG. 7.  FIG. 7 particularly shows that the Essential System Information message may also, when functioning as the node-available system information message NASIM 59, include an information element specifying what non-essential SIBs are available at this radio access node 22 upon request.  FIG. 7 shows the essentialSysteminformation information element carrying at least one essential SIB and a nonEssentialSIBInfo information element may include a list of identifiers (sibId's) for such available non-essential SIBs.  In addition, for one or more and preferably each non-essential SIBs a value tag is provided in the nonEssentialSIBInfo information element. [¶ 0076])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEHR with that of ISHII for advantage of methods, apparatus, and techniques for more efficient transmission of system information blocks (SIBs). (ISHII: ¶ 0007)

Regarding Claim 62 (Currently Amended), the features of Claim 62 are essentially the same as Claim 61 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 62 is rejected on the same grounds and motivation as Claim 61.

Claims 63 and 64 rejected under 35 U.S.C. 103 as being unpatentable over LOEHR in view of U.S. Patent Publication 2018/0077728 to SHI et al. (hereinafter “SHI”), and U.S. Patent Publication 2011/0034199 to ZHAO et al. (hereinafter “ZHAO”).

Regarding Claim 63 (New), LOEHR discloses the method of claim 35.
While the Examiner notes the transmitting of the second request is interpreted as occurring in time after the expiry of the first timer plus some additional time (which can obviously be satisfied by - at least – the determining processing time), LOEHR does not explicitly disclose, or is not relied on to disclose further comprising: 
setting a first timer and a second timer upon the transmission of the first request; 
determining that the requested second portion of the system information has not been received successfully by the user equipment upon expiry of the first timer without receipt of the second portion of the system information; and 
transmitting the second request for the second portion of the system information upon expiry of the second timer, 
wherein the second timer is configured with a longer duration than the first timer, 
wherein when a duration of the second timer increases with each subsequent attempt of transmission of request for the second portion of the system information, a time between transmission of the second request and a third request is greater than a time between transmission of the first request and the second request, which provides a back-off mechanism, by which later requests for the second portion of system information are less frequent than earlier requests for the second portion of the system information.

However, in the same field of endeavor, and as illustrated in Fig. 4A-4C SHI teaches:
setting a first timer and a second timer upon the transmission of the first request; determining that the requested second portion of the system information has not been received successfully by the user equipment upon expiry of the first timer without receipt of the second portion of the system information; and transmitting the second request for the second portion of the system information upon expiry of the second timer, wherein the second timer is configured with a longer duration than the first timer (the wireless device processor may transmit, on the modem stack associated with the first network, a connection request message to the first network using RACH in block 414. [¶ 0095] … In block 416, the wireless device processor may start a first protection window timer, a second protection window timer, and a retry timer. … starting such timers may be performed simultaneously with (or at substantially the same time as) transmission of the connection request message in block 414. … the value of the first protection window timer may be set to the identified duration of the first protection window (e.g., in the range of 50-300 ms). … the value of the retry timer may be received in system information broadcast by the first network (e.g., 2-3 seconds). … the value of the second protection window timer may be selected by the wireless device processor to be between that of the first protection window timer and the retry timer (e.g., in the range of 500 ms-1 second). [¶ 0096] … In response to determining that the first protection window timer has expired (i.e., determination block 420="Yes"). [¶ 0099] … the wireless device processor may determine whether the second protection window timer has expired in determination block 426. [¶ 0100] … In response to determining that the retry timer has expired (i.e., determination block 430="Yes"), the wireless device processor may restart the adaptive access procedure. [¶ 0103] … the wireless device processor may transmit, on the modem stack associated with the first network, a connection request message to the first network using RACH in block 414. [¶ 0095]. Examiner notes that: 1) there is no claim or requirement for a known, determined, predetermined, or saved/stored time/duration between the first and second timers; (i.e., only that the second timer is longer in duration than the first timer); 2) transmitting of the second request is interpreted as occurring in time after the expiry of the first timer plus some additional time which is obviously satisfied by - at least – the expiry of the second timer and/or the determining processing time (e.g., intermediary processing steps 424, 418b, 426, 428, 418c, and 430) before resending the request (i.e., the second request); and 3) the re-requesting process as claimed is often seen in the art not as two timers started at the time of request, but with one timer started at the time of the request plus a second timer started at the expiry of the first timer, consistent with e.g., ¶ 0061 of the present published Specification (with the second timer often implemented as a linear or exponential back-off timer))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEHR with that of SHI for advantage that if no network response message is received prior to expiration of the retry timer, the … procedure may be restarted. (SHI: ¶ 0084) 
While SHI further teaches a (dynamic) back-off mechanism (the network response may include a parameter indicating a wait-time that is required before sending a new connection request message.  Such a wait-time may be dynamically set by the network … Therefore, the wireless communication device may start a back-off timer with a value set to the received wait-time, preventing transmission of the connection request message until expiration. [¶ 0085]), the combination of LOEHR and SHI does not explicitly teach, or is not relied on to teach an increasing duration back-off mechanism, i.e.:
wherein when a duration of the second timer increases with each subsequent attempt of transmission of request for the second portion of system information, a time between transmission of the second request and a third request is greater than a time between transmission of the first request and the second request, which provides a back-off mechanism, by which later requests for the second portion of system information are less frequent than earlier requests for the second portion of system information.

However, in the same field of endeavor, ZHAO teaches:
wherein when a duration of the second timer increases with each subsequent attempt of transmission of request for the second portion of system information, a time between transmission of the second request and a third request is greater than a time between transmission of the first request and the second request, which provides a back-off mechanism, by which later requests for the second portion of system information are less frequent than earlier requests for the second portion of system information (the back off algorithm periodically increases the amount of time between retries.  Thus, mobile device 100 retries for a connection at fixed intervals that increase at a predetermined rate. [¶ 0031]) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEHR and SHI with that of ZHAO for advantage of a variable back off timer [that] provides an improved connection recovery … thus … provid[ing] a mechanism to reduce the amount of time spent out of service. (ZHAO: ¶ 0043)

Regarding Claim 64 (Currently Amended), the features of Claim 64 are essentially the same as Claim 63 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 64 is rejected on the same grounds and motivation as Claim 63.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644